This is an appeal by the administrator of the Unemployment Compensation Act alleging that the decision of the commissioner of the fourth congressional district granting plaintiff unemployment compensation benefits was erroneous, not supported by the facts found, and legally unsound.
The plaintiff was employed at Warner Brothers Company for six years on the second shift as a night cleaning woman. On June 30, 1961, she was separated from her work. Thereafter, plaintiff made an effort to secure work on the second shift but was unsuccessful. Plaintiff restricted her availability for work to the second shift and was not available for day work.
The commissioner held that the above restriction was not unreasonable if limited to the first two months of her unemployment and that this period would be an "adjustment period" during which plaintiff would be eligible to receive unemployment benefits.
On the facts found by the commissioner, the plaintiff definitely limited her availability for work for a personal reason unrelated to her employment. It has been long established in this state that one who limits his ability for work because of personal reasons unrelated to the employment is not entitled to compensation. Leclerc v. Administrator,137 Conn. 438, 441. The above rule has been recently restated with emphasis. Northup v. Administrator,148 Conn. 475, 478. The decision of the commissioner was erroneous.
   The appeal is sustained, and judgment may enter that the plaintiff is not entitled to compensation.